               Case 1:19-cv-01609-AWI-EPG Document 15 Filed 07/16/20 Page 1 of 14


 1
 2
 3
 4
 5
 6
 7
 8                                      UNITED STATES DISTRICT COURT
 9                                      EASTERN DISTRICT OF CALIFORNIA
10
11
     RAMON O. RIVERA,                                   ) CASE NO. 1:19-cv-01609-AWI-EPG
12                                                      )
                           Plaintiff,                   )
13                                                      ) STIPULATED PROTECTIVE ORDER
                    vs.                                 )
14                                                      ) (ECF No. 14)
     EDUCATIONAL CREDIT                                 )
15                                                      )
     MANAGEMENT CORPORATION,
                                                        )
16                                                      )
                           Defendant.                   )
17                                                      )
                                                        )
18                                                      )
19
20   1.             A.     PURPOSES AND LIMITATIONS
21                  Discovery in this action is likely to involve production of confidential, proprietary, or
22   private information for which special protection from public disclosure and from use for any
23   purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby
24   stipulate to and petition the Court to enter the following Stipulated Protective Order. The parties
25   acknowledge that this Order does not confer blanket protections on all disclosures or responses to
26   discovery and that the protection it affords from public disclosure and use extends only to the
27   limited information or items that are entitled to confidential treatment under the applicable legal
28   principles. The parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated



     {00136581;1}                                       1
                                                                                  STIPULATED PROTECTIVE ORDER
                                                                                   CASE NO. 1:19-cv-01609-AWI-EPG
               Case 1:19-cv-01609-AWI-EPG Document 15 Filed 07/16/20 Page 2 of 14


 1   Protective Order does not entitle them to file confidential information under seal; Local Rule 141
 2   sets forth the procedures that must be followed and the standards that will be applied when a party
 3   seeks permission from the court to file material under seal.
 4                  B.     GOOD CAUSE STATEMENT
 5                  This action is likely to involve trade secrets, confidential policies and procedures, personal
 6   financial information, and other valuable research, development, commercial, financial, technical
 7   and/or proprietary information for which special protection from public disclosure and from use
 8   for any purpose other than prosecution of this action is warranted. Such confidential and
 9   proprietary materials and information consist of, among other things, confidential business or
10   financial information, information regarding confidential business practices, or other confidential
11   research, development, or commercial information (including information implicating privacy
12   rights of third parties), information otherwise generally unavailable to the public, or which may be
13   privileged or otherwise protected from disclosure under state or federal statutes, court rules, case
14   decisions, or common law. Accordingly, to expedite the flow of information, to facilitate the
15   prompt resolution of disputes over confidentiality of discovery materials, to adequately protect
16   information the parties are entitled to keep confidential, to ensure that the parties are permitted
17   reasonable necessary uses of such material in preparation for and in the conduct of trial, to address
18   their handling at the end of the litigation, and serve the ends of justice, a protective order for such
19   information is justified in this matter. It is the intent of the parties that information will not be
20   designated as confidential for tactical reasons and that nothing be so designated without a good
21   faith belief that it has been maintained in a confidential, non-public manner, and there is good
22   cause why it should not be part of the public record of this case.
23   2.             DEFINITIONS
24                  2.1    Action: this pending federal law suit.
25                  2.2    Challenging Party: a Party or Non-Party that challenges the designation of
26   information or items under this Order.
27
28



     {00136581;1}                                         2
                                                                                      STIPULATED PROTECTIVE ORDER
                                                                                       CASE NO. 1:19-cv-01609-AWI-EPG
               Case 1:19-cv-01609-AWI-EPG Document 15 Filed 07/16/20 Page 3 of 14


 1                  2.3    “CONFIDENTIAL” Information or Items: information (regardless of how it is
 2   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
 3   of Civil Procedure 26(c), and as specified above in the Good Cause Statement.
 4                  2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their support
 5   staff).
 6                  2.5    Designating Party: a Party or Non-Party that designates information or items that it
 7   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
 8                  2.6    Disclosure or Discovery Material: all items or information, regardless of the
 9   medium or manner in which it is generated, stored, or maintained (including, among other things,
10   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
11   responses to discovery in this matter.
12                  2.7    Expert: a person with specialized knowledge or experience in a matter pertinent to
13   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
14   consultant in this Action.
15                  2.8    House Counsel: attorneys who are employees of a party to this Action. House
16   Counsel does not include Outside Counsel of Record or any other outside counsel.
17                  2.9    Non-Party: any natural person, partnership, corporation, association, or other legal
18   entity not named as a Party to this action.
19                  2.10   Outside Counsel of Record: attorneys who are not employees of a party to this
20   Action but are retained to represent or advise a party to this Action and have appeared in this
21   Action on behalf of that party or are affiliated with a law firm which has appeared on behalf of
22   that party, and includes support staff.
23                  2.11   Party: any party to this Action, including all of its officers, directors, employees,
24   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
25                  2.12   Producing Party: a Party or Non-Party that produces Disclosure or Discovery
26   Material in this Action.
27                  2.13   Professional Vendors: persons or entities that provide litigation support services
28   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and



     {00136581;1}                                        3
                                                                                    STIPULATED PROTECTIVE ORDER
                                                                                     CASE NO. 1:19-cv-01609-AWI-EPG
               Case 1:19-cv-01609-AWI-EPG Document 15 Filed 07/16/20 Page 4 of 14


 1   organizing, storing, or retrieving data in any form or medium) and their employees and
 2   subcontractors.
 3                  2.14    Protected Material: any Disclosure or Discovery Material that is designated as
 4   “CONFIDENTIAL.”
 5                  2.15    Receiving Party: a Party that receives Disclosure or Discovery Material from a
 6   Producing Party.
 7   3.             SCOPE
 8                  The protections conferred by this Stipulation and Order cover not only Protected Material
 9   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)
10   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
11   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
12                  Any use of Protected Material at trial shall be governed by the orders of the trial judge.
13   This Order does not govern the use of Protected Material at trial.
14   4.             DURATION
15                  Even after final disposition of this litigation, the confidentiality obligations imposed by this
16   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
17   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims
18   and defenses in this Action, with or without prejudice; and (2) final judgment herein after the
19   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
20   including the time limits for filing any motions or applications for extension of time pursuant to
21   applicable law.
22   5.             DESIGNATING PROTECTED MATERIAL
23                  5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party
24   or Non-Party that designates information or items for protection under this Order must take care
25   to limit any such designation to specific material that qualifies under the appropriate standards.
26   The Designating Party must designate for protection only those parts of material, documents,
27   items, or oral or written communications that qualify so that other portions of the material,
28



     {00136581;1}                                          4
                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                        CASE NO. 1:19-cv-01609-AWI-EPG
               Case 1:19-cv-01609-AWI-EPG Document 15 Filed 07/16/20 Page 5 of 14


 1   documents, items, or communications for which protection is not warranted are not swept
 2   unjustifiably within the ambit of this Order.
 3                  Mass, indiscriminate, or routinized designations are prohibited. Designations that are
 4   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
 5   unnecessarily encumber the case development process or to impose unnecessary expenses and
 6   burdens on other parties) may expose the Designating Party to sanctions.
 7                  If it comes to a Designating Party’s attention that information or items that it designated
 8   for protection do not qualify for protection, that Designating Party must promptly notify all other
 9   Parties that it is withdrawing the inapplicable designation.
10                  5.2    Manner and Timing of Designations. Except as otherwise provided in this Order
11   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
12   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
13   designated before the material is disclosed or produced.
14                  Designation in conformity with this Order requires:
15                         (a)     for information in documentary form (e.g., paper or electronic documents,
16   but excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
17   Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
18   legend”), to each page that contains protected material. If only a portion or portions of the material
19   on a page qualifies for protection, the Producing Party also must clearly identify the protected
20   portion(s) (e.g., by making appropriate markings in the margins).
21                  A Party or Non-Party that makes original documents available for inspection need not
22   designate them for protection until after the inspecting Party has indicated which documents it
23   would like copied and produced. During the inspection and before the designation, all of the
24   material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting
25   Party has identified the documents it wants copied and produced, the Producing Party must
26   determine which documents, or portions thereof, qualify for protection under this Order. Then,
27   before producing the specified documents, the Producing Party must affix the “CONFIDENTIAL
28   legend” to each page that contains Protected Material. If only a portion or portions of the material



     {00136581;1}                                        5
                                                                                    STIPULATED PROTECTIVE ORDER
                                                                                     CASE NO. 1:19-cv-01609-AWI-EPG
               Case 1:19-cv-01609-AWI-EPG Document 15 Filed 07/16/20 Page 6 of 14


 1   on a page qualifies for protection, the Producing Party also must clearly identify the protected
 2   portion(s) (e.g., by making appropriate markings in the margins).
 3                        (b)    for testimony given in depositions that the Designating Party identify the
 4   Disclosure or Discovery Material on the record, before the close of the deposition all protected
 5   testimony.
 6                        (c)    for information produced in some form other than documentary and for any
 7   other tangible items, that the Producing Party affix in a prominent place on the exterior of the
 8   container or containers in which the information is stored the legend “CONFIDENTIAL.” If only
 9   a portion or portions of the information warrants protection, the Producing Party, to the extent
10   practicable, shall identify the protected portion(s).
11                  5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
12   designate qualified information or items does not, standing alone, waive the Designating Party’s
13   right to secure protection under this Order for such material. Upon timely correction of a
14   designation, the Receiving Party must make reasonable efforts to assure that the material is treated
15   in accordance with the provisions of this Order.
16   6.             CHALLENGING CONFIDENTIALITY DESIGNATIONS
17                  6.1   Timing of Challenges. Any Party or Non-Party may challenge a designation of
18   confidentiality at any time that is consistent with the Court’s Pretrial Scheduling Order.
19                  6.2   Meet and Confer. The Challenging Party shall initiate the dispute resolution process
20   under Local Rule 251 or the assigned Magistrate Judge’s Chambers Rules and Orders, as
21   applicable.
22                  6.3   The burden of persuasion in any such challenge proceeding shall be on the
23   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass
24   or impose unnecessary expenses/burdens on other parties) may expose the Challenging Party to
25   sanctions. Unless the Designating Party has waived or withdrawn the confidentiality designation,
26   all parties shall continue to afford the material in question the level of protection to which it is
27   entitled under the Producing Party’s designation until the Court rules on the challenge.
28   7.             ACCESS TO AND USE OF PROTECTED MATERIAL



     {00136581;1}                                       6
                                                                                  STIPULATED PROTECTIVE ORDER
                                                                                   CASE NO. 1:19-cv-01609-AWI-EPG
               Case 1:19-cv-01609-AWI-EPG Document 15 Filed 07/16/20 Page 7 of 14


 1                  7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed or
 2   produced by another Party or by a Non-Party in connection with this Action only for prosecuting,
 3   defending, or attempting to settle this Action. Such Protected Material may be disclosed only to
 4   the categories of persons and under the conditions described in this Order. When the Action has
 5   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL
 6   DISPOSITION).
 7                  Protected Material must be stored and maintained by a Receiving Party at a location and in
 8   a secure manner that ensures that access is limited to the persons authorized under this Order.
 9                  7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
10   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
11   information or item designated “CONFIDENTIAL” only to:
12                         (a)     the Receiving Party’s Outside Counsel of Record in this Action, as well as
13   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
14   information for this Action;
15                         (b)     the officers, directors, and employees (including House Counsel) of the
16   Receiving Party to whom disclosure is reasonably necessary for this Action;
17                         (c)     Experts (as defined in this Order) of the Receiving Party to whom disclosure
18   is reasonably necessary for this Action and who have signed the “Acknowledgment and Agreement
19   to Be Bound” (Exhibit A);
20                         (d)     the court and its personnel;
21                         (e)     court reporters and their staff;
22                         (f)     professional jury or trial consultants, mock jurors, and Professional Vendors
23   to whom disclosure is reasonably necessary for this Action and who have signed the
24   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25                         (g)     the author or recipient of a document containing the information or a
26   custodian or other person who otherwise possessed or knew the information;
27                         (h)     during their depositions, witnesses ,and attorneys for witnesses, in the
28   Action to whom disclosure is reasonably necessary provided: (1) the deposing party requests that



     {00136581;1}                                         7
                                                                                    STIPULATED PROTECTIVE ORDER
                                                                                     CASE NO. 1:19-cv-01609-AWI-EPG
               Case 1:19-cv-01609-AWI-EPG Document 15 Filed 07/16/20 Page 8 of 14


 1   the witness sign the form attached as Exhibit 1 hereto; and (2) they will not be permitted to keep
 2   any confidential information unless they sign the “Acknowledgment and Agreement to Be Bound”
 3   (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of
 4   transcribed deposition testimony or exhibits to depositions that reveal Protected Material may be
 5   separately bound by the court reporter and may not be disclosed to anyone except as permitted
 6   under this Stipulated Protective Order; and
 7                         (i)     any mediator or settlement officer, and their supporting personnel, mutually
 8   agreed upon by any of the parties engaged in settlement discussions.
 9   8.             PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
10                  OTHER LITIGATION
11                  If a Party is served with a subpoena or a court order issued in other litigation that compels
12   disclosure of any information or items designated in this Action as “CONFIDENTIAL,” that Party
13   must:
14                         (a)     promptly notify in writing the Designating Party. Such notification shall
15   include a copy of the subpoena or court order;
16                         (b)     promptly notify in writing the party who caused the subpoena or order to
17   issue in the other litigation that some or all of the material covered by the subpoena or order is
18   subject to this Protective Order. Such notification shall include a copy of this Stipulated Protective
19   Order; and
20                         (c)     cooperate with respect to all reasonable procedures sought to be pursued by
21   the Designating Party whose Protected Material may be affected.
22                  If the Designating Party timely seeks a protective order, the Party served with the subpoena
23   or court order shall not produce any information designated in this action as “CONFIDENTIAL”
24   before a determination by the court from which the subpoena or order issued, unless the Party has
25   obtained the Designating Party’s permission. The Designating Party shall bear the burden and
26   expense of seeking protection in that court of its confidential material and nothing in these
27   provisions should be construed as authorizing or encouraging a Receiving Party in this Action to
28   disobey a lawful directive from another court.



     {00136581;1}                                         8
                                                                                     STIPULATED PROTECTIVE ORDER
                                                                                      CASE NO. 1:19-cv-01609-AWI-EPG
               Case 1:19-cv-01609-AWI-EPG Document 15 Filed 07/16/20 Page 9 of 14


 1   9.             A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
 2                  THIS LITIGATION
 3                  (a)    The terms of this Order are applicable to information produced by a Non-Party in
 4   this Action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
 5   connection with this litigation is protected by the remedies and relief provided by this Order.
 6   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
 7   additional protections.
 8                  (b)    In the event that a Party is required, by a valid discovery request, to produce a Non-
 9   Party’s confidential information in its possession, and the Party is subject to an agreement with the
10   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
11                         (1)     promptly notify in writing the Requesting Party and the Non-Party that
12   some or all of the information requested is subject to a confidentiality agreement with a Non-Party;
13                         (2)     promptly provide the Non-Party with a copy of the Stipulated Protective
14   Order in this Action, the relevant discovery request(s), and a reasonably specific description of the
15   information requested; and
16                         (3)     make the information requested available for inspection by the Non-Party,
17   if requested.
18                  (c) If the Non-Party fails to seek a protective order from this court within 14 days of
19   receiving the notice and accompanying information, the Receiving Party may produce the Non-
20   Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks
21   a protective order, the Receiving Party shall not produce any information in its possession or
22   control that is subject to the confidentiality agreement with the Non-Party before a determination
23   by the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense
24   of seeking protection in this court of its Protected Material.
25   10.            UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
26                  If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
27   Material to any person or in any circumstance not authorized under this Stipulated Protective
28   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the



     {00136581;1}                                        9
                                                                                     STIPULATED PROTECTIVE ORDER
                                                                                      CASE NO. 1:19-cv-01609-AWI-EPG
              Case 1:19-cv-01609-AWI-EPG Document 15 Filed 07/16/20 Page 10 of 14


 1   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected
 2   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the
 3   terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and
 4   Agreement to Be Bound” that is attached hereto as Exhibit A.
 5   11.            INADVERTENT          PRODUCTION           OF     PRIVILEGED          OR      OTHERWISE
 6                  PROTECTED MATERIAL
 7                  When a Producing Party gives notice to Receiving Parties that certain inadvertently
 8   produced material is subject to a claim of privilege or other protection, the obligations of the
 9   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
10   is not intended to modify whatever procedure may be established in an e-discovery order that
11   provides for production without prior privilege review. Pursuant to Federal Rule of Evidence
12   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
13   communication or information covered by the attorney-client privilege or work product protection,
14   the parties may incorporate their agreement in the stipulated protective order submitted to the
15   court.
16   12.            MISCELLANEOUS
17                  12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to
18   seek its modification by the Court in the future.
19                  12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Order
20   no Party waives any right it otherwise would have to object to disclosing or producing any
21   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
22   Party waives any right to object on any ground to use in evidence of any of the material covered
23   by this Protective Order.
24                  12.3   Filing Protected Material. A Party that seeks to file under seal any Protected
25   Material must comply with Local Rule 141. Protected Material may only be filed under seal
26   pursuant to a court order authorizing the sealing of the specific Protected Material at issue. If a
27   Party's request to file Protected Material under seal is denied by the court, then the Receiving Party
28   may file the information in the public record unless otherwise instructed by the court.



     {00136581;1}                                        10
                                                                                     STIPULATED PROTECTIVE ORDER
                                                                                      CASE NO. 1:19-cv-01609-AWI-EPG
              Case 1:19-cv-01609-AWI-EPG Document 15 Filed 07/16/20 Page 11 of 14


 1   13.            FINAL DISPOSITION
 2                  After the final disposition of this Action, as defined in paragraph 4, within 60 days of a
 3   written request by the Designating Party, each Receiving Party must return all Protected Material
 4   to the Producing Party or destroy such material. As used in this subdivision, “all Protected
 5   Material” includes all copies, abstracts, compilations, summaries, and any other format
 6   reproducing or capturing any of the Protected Material. Whether the Protected Material is returned
 7   or destroyed, the Receiving Party must submit a written certification to the Producing Party (and,
 8   if not the same person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 9   (by category, where appropriate) all the Protected Material that was returned or destroyed and
10   (2)affirms that the Receiving Party has not retained any copies, abstracts, compilations, summaries
11   or any other format reproducing or capturing any of the Protected Material. Notwithstanding this
12   provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial,
13   deposition, and hearing transcripts, legal memoranda, correspondence, deposition and trial
14   exhibits, expert reports, attorney work product, and consultant and expert work product, even if
15   such materials contain Protected Material. Any such archival copies that contain or constitute
16   Protected Material remain subject to this Protective Order as set forth in Section 4 (DURATION).
17                  14. Any violation of this Order may be punished by any and all appropriate measures
18   including, without limitation, contempt proceedings and/or monetary sanctions.
19
20   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
21
22   DATED: July 15, 2020                                SULAIMAN LAW GROUP, LTD.
23
24                                                       By:      s/Eric Coleman
                                                                 Eric Coleman
25                                                               Attorneys for Plaintiff
                                                                 RAMON O. RIVERA
26
27
28   DATED: July 15, 2020                                CARLSON & MESSER LLP



     {00136581;1}                                       11
                                                                                   STIPULATED PROTECTIVE ORDER
                                                                                    CASE NO. 1:19-cv-01609-AWI-EPG
              Case 1:19-cv-01609-AWI-EPG Document 15 Filed 07/16/20 Page 12 of 14


 1
 2
                                            By:    s/Martin Schannong
 3                                                Charles R. Messer
                                                  David J. Kaminski
 4                                                Martin Schannong
                                                  Attorneys for Defendant
 5                                                EDUCATIONAL CREDIT
                                                  MANAGEMENT CORPORATION
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     {00136581;1}                          12
                                                                STIPULATED PROTECTIVE ORDER
                                                                 CASE NO. 1:19-cv-01609-AWI-EPG
              Case 1:19-cv-01609-AWI-EPG Document 15 Filed 07/16/20 Page 13 of 14


 1                                                       ORDER
 2                  Pursuant to the stipulation of the parties (ECF No. 14), and as set forth above, the parties’
 3   Stipulated Protective Order is hereby approved.
 4   IT IS SO ORDERED.
 5
 6         Dated:         July 15, 2020                                /s/
                                                               UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     {00136581;1}                                        13
                                                                                     STIPULATED PROTECTIVE ORDER
                                                                                      CASE NO. 1:19-cv-01609-AWI-EPG
              Case 1:19-cv-01609-AWI-EPG Document 15 Filed 07/16/20 Page 14 of 14


 1                                                    EXHIBIT A
 2                         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3                  I,   _____________________________           [print        or    type     full    name],       of
 4   _________________________________ [print or type full address], declare under penalty of
 5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was
 6   issued by the United States District Court for the Eastern District of California on [date] in the case
 7   of Ramon O. Rivera v. Educational Credit Management Corporation, Case No. 1:19-cv-01609-
 8   AWI-EPG. I agree to comply with and to be bound by all the terms of this Stipulated Protective
 9   Order and I understand and acknowledge that failure to so comply could expose me to sanctions
10   and punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner
11   any information or item that is subject to this Stipulated Protective Order to any person or entity
12   except in strict compliance with the provisions of this Order.
13                  I further agree to submit to the jurisdiction of the United States District Court for the
14   Eastern District of California for the purpose of enforcing the terms of this Stipulated Protective
15   Order, even if such enforcement proceedings occur after termination of this action. I hereby
16   appoint             __________________________          [print       or        type     full     name]        of
17   _______________________________________ [print or type full address and telephone number]
18   as my California agent for service of process in connection with this action or any proceedings
19   related to enforcement of this Stipulated Protective Order.
20
21   Date: ______________________________________
22   City and State where sworn and signed: _________________________________
23   Printed name: _______________________________
24
25   Signature: __________________________________
26
27
28



     {00136581;1}                                       14
                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                        CASE NO. 1:19-cv-01609-AWI-EPG
